Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 1 of 13 PageID: 1372




 Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


     ANTHONY VERRELLI, JUSTIN
     BALLANTYNE, ALEX LOPEZ, VANESSA
     SALAZAR, and SUSAN SCHULTZ,
                                                                       Civil Action No. 21-398
                  Plaintiffs,                                                (JMV) (JBC)

           v.                                                                OPINION

     UNITED BROTHERHOOD OF
     CARPENTERS, EASTERN ATLANTIC
     STATES REGIONAL COUNCIL OF
     CARPENTERS, and WILLIAM C.
     SPROULE,

                  Defendants.


     John Michael Vazquez, U.S.D.J.

          In this case, Plaintiffs allege they were unlawfully fired in retaliation for their protected

 activity. Presently before the Court is Plaintiffs’ motion to remand this case to the Superior Court

 of New Jersey. The Court reviewed all the submissions in support and in opposition1 and

 considered the motion without oral argument pursuant to Federal Rule of Civil Procedure 78(b)

 and Local Civil Rule 78.1(b). For the reasons discussed below, Plaintiffs’ motion to remand is

 GRANTED.




 1
  Plaintiffs’ brief in support of their motion to remand will be referred to as “Pl. Br.,” D.E. 28-4.
 Defendants’ opposition brief will be referred to as “Opp. Br.,” D.E. 31. And Plaintiffs’ reply brief
 will be referred to as “Reply,” D.E. 35.
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 2 of 13 PageID: 1373




     I.      FACTS2 AND PROCEDURAL HISTORY

          Defendant United Brotherhood of Carpenters (“UBC”) “is a voluntary association and a

 labor organization.”    Compl. ¶ 9.    Defendant Eastern Atlantic States Regional Council of

 Carpenters (“Eastern Atlantic”) is an affiliate and/or subsidiary of UBC and acts under the

 direction of UBC; it was formerly known as Keystone Mountain Lakes Regional Council

 (“Keystone”). Id. ¶¶ 11-13. Defendant William C. Sproule is the Executive Secretary-Treasurer

 of Eastern Atlantic as well as “a member of the Union’s ‘upper management.’” Id. ¶ 15.

          Plaintiffs Anthony Verrelli, Justin Ballantyne, Alex Lopez, Vanessa Salazar, and Susan

 Schultz were employees of Defendants UBC, Keystone, and Eastern Atlantic. Id. ¶¶ 3-7. The

 crux of Plaintiffs’ Complaint is that Defendants retaliated against them because of their close

 relationship with former employee John Ballantyne – father of defendant Justin Ballantyne – who

 engaged in whistleblowing activity. Id. ¶¶ 33-34.

          In October 2018, John Ballantyne and two other individuals filed suit against the Union3

 and three Union officers (the “Ballantyne matter”), asserting claims under New Jersey’s

 Conscientious Employee Protection Act (“CEPA”). Id. ¶ 21. Plaintiffs attached the complaint

 from the Ballantyne matter to the Complaint in the present action. D.E. 1-4 at 36-52. The

 Ballantyne matter alleged that Ballantyne engaged in several instances of whistleblowing, which,

 among other things, resulted in the termination of George Laufenberg. Id. Ballantyne claimed

 that he was wrongfully terminated in retaliation for his whistleblowing activity. Id. On January




 2
  The factual background is taken from Plaintiffs’ Complaint (“Compl.”), D.E. 1-1. In ruling on a
 motion to remand, “the district court must assume as true all factual allegations of the complaint.”
 Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987).
 3
  The Complaint refers often to “the Union” but fails to indicate whether that means UBC, Eastern
 Atlantic/Keystone, or all three.
                                                  2
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 3 of 13 PageID: 1374




 11, 2019, the parties in the Ballantyne matter dismissed all claims and counterclaims with

 prejudice. Compl. ¶ 22.

        Defendants’ removal petition and briefing discuss another legal proceeding related to the

 Ballantyne matter, which is only briefly referenced in the Complaint, concerning an investigation

 into Laufenberg’s alleged misconduct. D.E. 1, ¶ 10. Defendants attached as an exhibit the

 “Answer to Amended Complaint with Affirmative Defenses and Counterclaims” that was filed on

 behalf of Verrelli and Lopez (among other defendants in that lawsuit) in their role as Trustees of

 the Northeast Regional Carpenters Funds. D.E. 1-5 at 2-3. Two counterclaims were asserted: one

 alleging a breach of an Employee Retirement Income Security Act (“ERISA”) fiduciary duty, and

 the second seeking a declaratory judgment to reduce Laufenberg’s annuity account to recover

 losses. Id. at 56-59.

        The Complaint in the present matter alleges the following. Plaintiff Verrelli has been a

 member of the Union since 1989. Id. ¶ 25. During his tenure, he held various leadership positions,

 such as Council Representative, Trustee of the Union’s pension fund, and president of four

 separate Carpenters’ Locals. Id. ¶¶ 25, 28-29. Verrelli “was a close friend to and supporter of

 John Ballantyne.” Id. ¶ 27. Prior to John Ballantyne’s termination, Verrelli worked with him “in

 efforts to rid the Union of corruption and discrimination and, instead, to foster an environment of

 fairness, honesty, transparency, diversity and inclusion.” Id. Verrelli was involved in efforts to

 develop and support diversity and inclusion programs within the Union. Id. ¶ 31.

        Plaintiffs allege that in 2017, Verrelli “blew the whistle on Union corruption.” Id. ¶ 33.

 Specifically, “[a]s a Trustee of the Carpenters’ Funds, Plaintiff Verrelli openly and publicly

 supported then Executive Secretary-Treasurer John Ballantyne’s decision to advise law

 enforcement that former Carpenters’ Funds Administrator George Laufenberg had embezzled $1.5



                                                 3
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 4 of 13 PageID: 1375




 million from the Union’s dues-funded Plan assets.” Id. After John Ballantyne was terminated,

 Plaintiffs continue, “Defendants retaliated against Plaintiff Verrelli and the other Plaintiffs because

 of their close relationship to and support of John Ballantyne who, with Plaintiff Verrelli,

 complained about and objected to fraud and theft by George Laufenberg and participated in efforts

 to rid the Union of discrimination and harassment.” Id. ¶ 34.

        In 2018, after John Ballantyne’s termination, a photo of Verrelli and John Ballantyne

 appeared on social media. Id. ¶ 35. Verrelli received a phone call from Trisha Mueller, who

 claimed to speak on behalf of the Union and “stated that it was unacceptable that . . . Verrelli have

 any relationship with John Ballantyne because he was responsible” for the Union being

 investigated. Id. Mueller threatened Verrelli, called him “a traitor to the organization, and “made

 it clear that Defendants perceived . . . Verrelli to be a ‘traitor’ who must be punished.” Id.

 Following this conversation, Defendants “punished Verrelli for his whistleblowing, relationship

 with and support of John Ballantyne, including John Ballantyne’s whistleblowing about

 corruption, and Verrelli’s opposition to discrimination and harassment.” Id. ¶ 36. Plaintiffs allege

 that the retaliation against Verrelli commenced “[a]lmost immediately” after John Ballantyne’s

 termination and continued until Verrelli was terminated on March 27, 2020. Id. ¶ 37. Although

 Defendants claimed Verrelli was terminated because of the COVID-19 pandemic, Plaintiffs allege

 this was a pretext; Verrelli’s termination “was retaliation for his complaining about corruption and

 fraud, for his relationship with John Ballantyne, and for his objections to discrimination and

 harassment.” Id. ¶ 52.

        Plaintiff Alex Lopez joined the Union in 1999, at the encouragement of John Ballantyne.

 Id. ¶ 71. Plaintiff was a Union Representative and served as a Trustee of the Northeast Carpenters

 Fund. Id. ¶¶ 72, 75. Lopez was a “close friend and supporter of John Ballantyne” and their



                                                   4
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 5 of 13 PageID: 1376




 relationship “was well known throughout the Union, and specifically among members of the

 Union’s upper management,” including by Defendant Sproule. Id. ¶ 76. In December 2017,

 “Plaintiff Lopez voted to approve the Union’s investigation into Mr. Laufenberg’s illegal and

 fraudulent activity including Laufenberg’s misappropriation of member funds.”              Id. ¶ 77.

 Defendants’ retaliation against Lopez is alleged to have commenced less than two months after

 John Ballantyne’s termination. Id. ¶¶ 78-79.

           Plaintiff Justin Ballantyne, son of John Ballantyne, has been a Union carpenter since 2004.

 Id. ¶ 55. Like his father, he “objected to racism, discrimination, harassment and sexism in the

 Union.” Id. ¶ 59. Plaintiffs allege that retaliation against Justin Ballantyne began the same day

 that John Ballantyne was fired and continued until he was terminated on March 27, 2020. Id. ¶¶

 58, 68.

           Plaintiff Vanessa Salazar started her career as a Union carpenter in 2005. Id. ¶ 86. She

 was “encouraged and mentored by John Ballantyne” and was his close friend and supporter. Id.

 ¶¶ 87-88. Salazar worked with John Ballantyne on diversity and inclusion projects for the Union.

 Id. ¶ 90. After Defendants terminated John Ballantyne, they “made it clear” to Salazar that the

 new leadership – including Defendant Sproule – was “not interested in ridding the Union of race

 and sex discrimination” and “directed that she cease her efforts regarding diversity and inclusion.”

 Id. ¶ 91. After observing a white male Counsel Representative make offensive racist comments,

 Salazar confronted him and emailed a formal complaint to her supervisor and the Director of

 Human resources. Id. ¶¶ 95-96. Plaintiffs allege that “[a]s a result of Plaintiff Salazar making a

 formal complaint to HR, the Defendants retaliated against” her. Id. ¶ 104. Salazar was terminated

 on March 27, 2020. Id. ¶ 106.




                                                    5
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 6 of 13 PageID: 1377




           Plaintiff Schultz began her employment as a Union carpenter in 1979. Id. ¶ 109. Schultz

 “was a close friend and supporter of John Ballantyne,” and their close relationship was well-known

 throughout the Union. Id. ¶ 111. Schultz was additionally a “vocal and active supporter of John

 Ballantyne’s efforts to rid the Union of discrimination and harassment.” Id. ¶ 112. Following

 John Ballantyne’s termination, Schultz was subject to derivative and direct retaliation under her

 termination on March 27, 2020. Id. ¶¶ 114, 121.

           Plaintiffs allege that they were “subjected to retaliation for associating with and supporting

 the efforts of someone who objected to, refused to participate in, and disclosed to a public body

 violations of law including fraud and criminal activity, which defrauded Union members,

 pensioners, and retirees.” Id. ¶ 125. Additionally, Lopez and Verrelli allege that they were

 retaliated against “for their whistleblowing with regard to George Laufenberg’s illegal conduct.”

 Id. ¶ 132.

           Plaintiffs filed a Complaint in the Superior Court of New Jersey, Law Division, Essex

 County on December 1, 2020. D.E. 1-4. Three claims were raised in the Complaint: Count One

 alleged derivative retaliation in violation of CEPA; Count Two – brought only by Plaintiffs

 Verrelli and Lopez – alleged a CEPA violation; and Count Three alleged retaliation in violation of

 the New Jersey Law Against Discrimination (“NJLAD”). Defendants timely removed the action

 on January 8, 2021. D.E. 1. Plaintiffs filed the present motion to remand on February 1, 2021,

 D.E. 28, which Defendants opposed, D.E. 31, and to which Plaintiffs replied, D.E. 35.

     II.      LEGAL STANDARD

           Pursuant to the federal removal statute, “any civil action brought in a State court of which

 the district courts of the United States have original jurisdiction, may be removed . . . to the district

 court of the United States for the district and division embracing the place where such action is



                                                     6
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 7 of 13 PageID: 1378




 pending.” 28 U.S.C. § 1441(a). “[T]he party asserting federal jurisdiction in a removal case bears

 the burden of showing, at all stages of the litigation, that the case is properly before the federal

 court.” Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007). A district court “must resolve

 all contested issues of substantive fact in favor of the plaintiff and must resolve any uncertainties

 about the current state of controlling substantive law in favor of the plaintiff.” Boyer v. Snap-On

 Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990). Removal statutes “are to be strictly construed

 against removal and all doubts should be resolved in favor of remand.” Batoff v. State Farm Ins.

 Co., 977 F.2d 848, 851 (3d Cir. 1992) (quoting Steel Valle Auth. v. Union Switch & Signal Div.,

 809 F.2d 1006, 1010 (3d Cir. 1987)); see also Samuel-Bassett v. Kia Motors Am., Inc., 357 F.3d

 392, 396 (3d Cir. 2004).

    III.      ANALYSIS

           Defendants’ removal papers submit that the Court has federal question jurisdiction. D.E.

 1. They argue that Plaintiffs’ claims based on retaliation are preempted by ERISA § 510, and that

 Verrelli’s claim that he was wrongfully removed as President of Local 254 is preempted by § 301

 of the Labor Management Relations Act (“LMRA”). Id. ¶¶ 3-4.

           Ordinarily, courts apply the “well-pleaded complaint” rule and look to the plaintiff’s

 complaint to determine whether a case arises under federal law. Aetna Health Inc. v. Davila, 542

 U.S. 200, 207 (2004). The existence of a defense rooted in federal law is insufficient to create

 federal question jurisdiction and “a defendant may not [generally] remove a case to federal court

 unless the plaintiff’s complaint establishes that the case ‘arises under’ federal law.” Id. (alteration

 in original) (quoting Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 10 (1983)).

 However, two narrow exceptions to the well-pleaded complaint rule permit a state case to be

 removed to federal court: “(1) when Congress expressly provides for removal; or (2) when a



                                                   7
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 8 of 13 PageID: 1379




 federal statute wholly displaces the state-law cause of action through complete preemption.” Tarn

 v. Unilever U.S., Inc., No. 12-5577, 2013 WL 2359487, *3 (D.N.J. May 29, 2013).4 Under the

 second exception, “[w]hen the federal statute completely pre-empts the state-law cause of action,

 a claim which comes within the scope of that cause of action, even if pleaded in terms of state law,

 is in reality based on federal law.” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003).

             A. ERISA Preemption

        ERISA’s civil enforcement mechanism, Section 502(a), is “one of those provisions with

 such ‘extraordinary pre-emptive power’ that it ‘converts an ordinary state common law complaint

 into one stating a federal claim for purposes of the well-pleaded complaint rule.’” Pascack Valley

 Hosp. v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d 393, 399-400 (3d Cir. 2004)

 (quoting Davila, 542 U.S. at 209). Under ERISA, there are two forms of preemption: “complete

 preemption” under Section 502(a), and “ordinary preemption” under Section 514(a). Joyce v. RJR

 Nabisco Holdings Corp., 126 F.3d 166, 171 (3d Cir. 1997). The difference between complete

 preemption and ordinary (or conflict) preemption is that “[u]nlike ordinary preemption, which

 would only arise as a federal defense to a state-law claim, complete preemption operates to confer

 original federal subject matter jurisdiction notwithstanding the absence of a federal cause of action

 on the face of the complaint.” In re U.S. Healthcare, Inc., 193 F.3d 151, 160 (3d Cir. 1999). In

 other words, if ERISA completely preempts a state law cause of action, then a defendant may

 remove the matter to federal court on that basis alone, “even if the well-pleaded complaint rule is

 not satisfied.” Joyce, 126 F.3d at 171. Thus, ERISA’s complete preemption provision, Section




 4
   There is an additional exception when a state law claim necessarily raises a federal issue, the
 federal issue is actually disputed and substantial, and the federal issue is capable of resolution
 without disturbing the federal-state balance approved by Congress. Gunn v. Minton, 568 U.S. 251,
 257 (2013).
                                                  8
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 9 of 13 PageID: 1380




 502, is a misnomer, since it is “really a jurisdictional rather than a preemption doctrine, as it confers

 exclusive federal jurisdiction in certain instances where Congress intended the scope of a federal

 law to be so broad as to entirely replace any state-law claim.” Marin Gen. Hosp. v. Modesto &

 Empire Traction Co., 581 F.3d 941, 945 (9th Cir. 2009). “But if the doctrine of complete

 preemption does not apply, even if the defendant has a defense of ‘conflict preemption’ within the

 meaning of § 514(a) . . . the district court is without subject matter jurisdiction.” Id.; see also

 Arana v. Ochsner Health Plan, 338 F.3d 433, 440 (5th Cir. 2003) (holding that “only complete

 preemption of a claim under ERISA § 502(a) is required for removal jurisdiction; conflict

 preemption under ERISA § 514 is not required”). By comparison, “[s]tate law claims which fall

 outside of the scope of § 502, even if preempted by § 514(a), are still governed by the well-pleaded

 complaint rule and, therefore, are not removable under the complete-preemption principles.”

 Dukes v. U.S. Healthcare, Inc., 57 F.3d 350, 355 (3d Cir. 1995). In short, complete preemption

 pursuant to Section 502(a) is a matter of federal subject-matter jurisdiction while conflict

 preemption under Section 514 is not.

         “Congress intended § 502(a) to be the exclusive remedy for rights guaranteed under

 ERISA, including those provided by § 510.” Ingersoll-Rand Co. v. McClendon, 498 U.S. 133,

 144 (1990). Therefore, if Plaintiffs’ state law claims are completely preempted by ERISA, remand

 is inappropriate. Courts employ a two-part test to determine whether a state law claim is

 completely preempted under Section 502(a) – a federal court has jurisdiction over a state law claim

 when (1) the plaintiff could have brought the action under Section 502(a) of ERISA and (2) no

 independent legal duty supports the plaintiff’s claim. Pascack Valley Hosp., 388 F.3d at 400; see

 also Davila, 542 U.S. at 210 (holding that a state law claim is completely preempted when action

 could have been brought under Section 502(a)(1)(B) and no other legal duty independent of ERISA



                                                    9
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 10 of 13 PageID: 1381




 exists). The test is fashioned in the conjunctive so that “a state-law cause of action is completely

 preempted only if both of its prongs are satisfied.” N.J. Carpenters & the Trs. Thereof v. Tishman

 Constr. Corp. of N.J., 760 F.3d 297, 303 (3d Cir. 2014) (emphasis added).

        Pursuant to the first prong of the analysis, the parties contest whether Plaintiffs could have

 brought their CEPA claims under ERISA § 510. Pl. Br. at 8; Opp. Br. at 5. Section 510 provides,

 in relevant part, that “[i]t shall be unlawful for any person to discharge, fine, suspend, expel, or

 discriminate against any person because he has given information or has testified or is about to

 testify in any inquiry or proceeding relating to this chapter.” 29 U.S.C. § 1140 (emphasis added).

 The parties dispute whether Plaintiffs Verrelli and Lopez have “given information . . . in any

 inquiry or proceeding related to” ERISA.

        Defendants argue that Plaintiffs, in connection with the legal proceedings against

 Laufenberg, were interviewed by the United States Attorney’s Office as well as the Department of

 Labor and, ultimately, the government brought criminal charges against Laufenberg. Opp. Br. at

 3. In support, Defendants submit a declaration from Defendant William Sproule. According to

 Sproule, while both Lopez and Verrelli were serving as Trustees, he attended a meeting of the

 Trustees and “[d]uring the course of that meeting, [he] observed Trustees leave and return to the

 room, one by one, to participate in interviews with attorneys . . . in anticipation of interviews to be

 conducted by the U.S. Attorney’s Office for the District of New Jersey and the U.S. Department

 of Labor” in connection with Laufenberg’s conduct. D.E. 31-2, ¶¶6, 8.5 Sproule later learned that

 “all Trustees . . . had been interviewed by attorneys from the U.S. Attorney’s Office . . . and the

 U.S. Department of Labor.” Id. ¶ 10. Verrelli and Lopez maintain that they “did not provide



 5
   “In deciding a [m]otion to [r]emand, a district court may rely on material outside of the
 complaint.” Plaxe v. Fiegura, No. 17-1055, 2018 WL 2010025, at *1 n.1 (E.D. Pa. Apr. 27, 2018).


                                                   10
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 11 of 13 PageID: 1382




 information to anyone regarding a lawsuit filed by George Laufenberg or a counterclaim filed by

 the Carpenters or Trustees.”6 D.E. 35-2, ¶ 2; D.E. 35-1, ¶ 2. In support of their position, Plaintiffs

 submitted declarations and supplemental declarations from Lopez and Verrelli. D.E. 28-2, 28-3,

 35-1, 35-2.

        As detailed above, the party asserting federal jurisdiction in a removal case – here,

 Defendants – has the burden of establishing subject-matter jurisdiction. Frederico, 507 F.3d at

 193. Additionally, this Court “must resolve all contested issues of substantive fact in favor of the

 plaintiff.” Boyer, 913 F.2d at 111. Plaintiffs could only bring their claims under § 510 if Verrelli

 and Lopez gave information. Construing the contested facts in favor of Plaintiffs, Defendants have

 not sufficiently established that Plaintiffs provided any information. Defendants have therefore

 failed to satisfy the first prong.7 Because Defendants must satisfy both prongs to show complete

 preemption, the Court does not reach the second. Small v. Anthem Blue Cross Blue Shield, No.

 18-399, 2019 WL 2061258, at *4 (D.N.J. Jan. 30, 2019).

                 B. LMRA Preemption

        As a separate basis for federal question jurisdiction, Defendants argue that Plaintiffs’ claim

 that Verrelli was wrongfully terminated is preempted by § 301 of the LMRA. In their removal

 petition, Defendants submit that “Plaintiff Verrelli also seeks to hold the UBC and others liable




 6
   The Court notes that in their initial declarations, Verrelli and Lopez indicated only that they had
 not provided “information based upon personal knowledge,” e.g., D.E. 28-2, ¶ 3, but in their
 supplemental declarations, they indicate that they have not provided any information. If Verrelli
 and Lopez provided information – whether based upon personal knowledge or not – § 510 would
 likely preempt their CEPA claims. However, on a motion to remand, this Court must construe
 disputed facts in Plaintiffs’ favor.
 7
  Should discovery reveal that Plaintiffs did give information related to ERISA, Defendants may
 have a basis to remove this matter. See 29 U.S.C. § 1446(b)(3).
                                                  11
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 12 of 13 PageID: 1383




 for allegedly removing him as President of Local 254 in August 2020.” D.E. 1, ¶ 4. Defendants

 base this argument on the following paragraph in the Complaint:

                Plaintiff Verrelli’s membership in the Union spans over 31 years,
                beginning in 1989. Since 2000, Plaintiff Verrelli served in an
                official capacity as a Council [R]epresentative in service to over
                40,000 union members. Plaintiff Verrelli was elected President of
                Local 254 in 2017 and held that position until August 2020, when
                he was removed by defendants.”

 Comp. ¶ 25 (emphasis added). Plaintiffs, in moving to remand, submit that this is merely a

 “biographical fact,” and that Verrelli “has not brought any claim based on his rights under the

 Union Constitution.” Pl. Br. at 13.

         Section 301(a) of the LMRA provides for jurisdiction over suits involving the “violation

 of contracts between an employer and a labor organization . . . without respect to the amount in

 controversy or without regard to the citizenship of the parties.” 29 U.S.C. § 185(a). Section 301

                completely preempts a state cause of action only when the resolution
                of said action is “substantially dependent upon analysis of the terms
                of an agreement made between the parties in a labor contract.” By
                contrast, when resolution of the state law claim is “independent” of
                a CBA and does not require construing one, the state law claim is
                not preempted by § 301.

 N.J. Carpenters, 760 F.3d at 305 (internal quotations and parenthetical omitted). “[P]re-emption

 should not be lightly inferred in this area,” Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399,

 412 (1988), and Section 301 “cannot be read broadly to pre-empt nonnegotiable rights conferred

 on individual employees as a matter of state law.” N.J. Carpenters, 760 F.3d at 306.

        It is not clear to the Court which portions of Plaintiffs’ claims are alleged to be preempted

 by the LMRA. Reading the Complaint as a whole, the Court does not construe any of its

 allegations to claim that Verrelli was wrongfully removed – based on an agreement between

 Verrelli and a Defendant or Defendants – from his leadership position in Local 154 by Defendants.

 With respect to Verrelli, the Complaint alleges that Defendants began to retaliate against him
                                                  12
Case 2:21-cv-00398-JMV-JBC Document 39 Filed 08/17/21 Page 13 of 13 PageID: 1384




 starting “[a]lmost immediately after John Ballantyne’s termination” and continuing until his

 employment was terminated in March 2020. Compl. ¶ 26. Verrelli was not “removed” from his

 Local 254 leadership post until August 2020; the Court does not interpret the Complaint to suggest

 that Verrelli’s removal violated a requisite agreement. The Court does not find that any causes of

 action raised in the Complaint are dependent upon the terms of a labor contract and, as a result,

 concludes that Plaintiffs’ claims are not preempted by the LMRA.

          In sum, there is no federal question raised in Plaintiffs’ Complaint and, as a result, this

 Court lacks subject-matter jurisdiction over this matter. Plaintiffs’ motion to remand is granted.

    IV.      CONCLUSION

          For the reasons set forth above, Plaintiffs’ motion to remand is GRANTED.              An

 appropriate Order accompanies this Opinion.



 Dated: August 17, 2021

                                                       __________________________
                                                       John Michael Vazquez, U.S.D.J.




                                                  13
